Order entered June 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00739-CV

                       GALLERIA MALL INVESTORS LP, Appellant

                                                 V.

                         GT DALLAS PROPERTIES, LLC, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-05581

                                            ORDER
       The Court has before it appellant’s June 3, 2013 unopposed motion to abate appeal. The

Court GRANTS the motion, ABATES this appeal for sixty days, and ORDERS the parties to

submit a status report within sixty days of the date of this order. The Court further ORDERS

that the clerk’s record in this appeal be filed by October 28, 2013.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE